DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-46 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Popp et al., (US 2004/0030514) which teaches systems and methods for identifying, tracking and exploiting quality information in connection with a web converting manufacturing process and Kuokkanen et al., (US 2017/0339335) which teaches capturing a first image of a reference objecta by a first calibrating camera; using the first image to determine a location of a reference point and capturing a second image of the reference object by the camera of the testing probe. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined limitations of claim 25 including a system for monitoring a process step during manufacturing of an assembly sheet, the system comprising: a detection camera configured to capture a first image of the assembly sheet, the first image including a locating feature of the assembly sheet; a vacuum hold-down device for selectively inhibiting advancement of the assembly sheet along a process step line; and a measurement camera configured to capture a second image of the assembly sheet responsive to the vacuum hold-down device inhibiting advancement of the assembly sheet, the second image including one or more features of a coupon of the assembly sheet and the similar method limitations of claim 46 including a method for monitoring a process step during manufacturing of a plurality of inhibiting further advancement of the first assembly sheet such that one or more coupon features of the first assembly sheet are positioned with a field of view of a second camera for a predetermined measurement period; receiving, from the second camera, a second set of image data reproducible as a second image of a second portion of the first assembly sheet; analyzing the second set of image data to identify the one or more coupon features of the first assembly sheet; measuring one or more dimensions of the one or more coupon features of the first assembly sheet; and responsive to determining that the predetermined measurement period has elapsed, permitting advancement of the first assembly sheet. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARNIE A MATT/Primary Examiner, Art Unit 2485